[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                    For the First Circuit


No. 99-2054

                 ANGEL LUIS BURGOS-HERNANDEZ,

                    Plaintiff, Appellant,

                              v.

        ZOE LABOY; JORGE COLLAZO-TORRES; JAIME RIVERA;
     PEDRO J. RODRIGUEZ-FORTIER; CARMEN L. CORREA-GOMEZ,

                    Defendants, Appellees.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

       [Hon. Daniel R. Domínguez, U.S. District Judge]


                            Before

                    Torruella, Chief Judge,
              Selya and Boudin, Circuit Judges.




     Angel Luis Burgos-Hernandez on brief pro se.
     Gustavo A. Gelpi, Solicitor General, Rosa N. Russe Garcia,
Deputy   Solicitor  General,   and  Sigfredo   Rodriguez-Isaac,
Assistant Solicitor General, on brief for appellees.




                       December 4, 2000
             Per     Curiam.     Angel     Luis    Burgos-Hernandez,        a

 Commonwealth of Puerto Rico prisoner, appeals pro se from

 the dismissal of his lawsuit brought pursuant to 42 U.S.C.

 § 1983.     The district court interpreted the complaint to be

 limited to a challenge to Burgos-Hernandez's transfer in

 1981 from a prison in Puerto Rico to a federal facility in

 Pennsylvania.     Burgos-Hernandez makes no argument that this

 interpretation was too narrow.            The court concluded that the

 transfer    claim     is    barred   by    the    one-year    statute     of

 limitations applicable to § 1983 actions in Puerto Rico.                  We

 agree.

             Burgos-Hernandez's suggestion that his transfer

 claim     survives     on   a   continuing       violation    theory      is

 meritless.     The argument overlooks what "we have termed the

 'critical    distinction'       between     a    continuing   act   and    a

 singular act that brings continuing consequences in its

 roiled wake."        Gilbert v. City of Cambridge, 932 F.2d 51,

 58-59 (1st Cir. 1991) (quoting Altair Corp. v. Pesquera de

 Busquets, 769 F.2d 30, 32 (1st Cir. 1985)).            The transfer was

 a discrete event that occurred in 1981.                Burgos-Hernandez

 cannot avoid the limitations period by claiming continuing

 adverse effects from the transfer.1

    1The alleged continuing adverse effects of the transfer
include lack of access to Puerto Rico legal materials and denial
           Affirmed.




of good-time credits. Our disposition is without prejudice to
Burgos-Hernandez pursuing these matters as separate issues
(i.e., apart from the transfer decision) in a new action(s). We
express no opinion as to whether Burgos-Hernandez has viable,
separate claims or whether the denial of good-time credits can
be pursued in a § 1983 action (as opposed to habeas proceeding).

                              -3-